COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





AFFILIATED COMPUTER SERVICES,
INC., and ACS COMMERCIAL
SOLUTIONS, INC.,

                                    Appellants,

v.

GILBERT ISIDORO CALVILLO,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00343-CV

Appeal from
346th District Court

of El Paso County, Texas

(TC # 2009-3756)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellants’ unopposed motion to dismiss this appeal.  See
Tex.R.App.P. 42.1(a)(1).  The motion is granted, and the appeal is dismissed.  In accordance with
the parties’ agreement, each party will bear its own costs of appeal.  See Tex.R.App.P. 42.1(d).

May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.